Title: [Diary entry: 14 April 1788]
From: Washington, George
To: 

Monday 14th. Thermometer at 58 in the Morning—64 at Noon And 60 at Night. Grey, or rather a heavy morning with a red Sun & the Wind tho’ not much of it at So. Et. Bur round the Moon last Night—also a dim circle. About 10 Oclock there came on a heavy mist which soon end in a moderate rain for 2 hours or more when it ceased and towards evening became clear. Visited the Plantations at Muddy hole, Dogue run Frenchs and the Ferry—also the Fishing landing. At Muddy hole, Plowing & harrowing in Barley in No. 1. Women making Hills in No. 3 for Sweet Potatoes. At Dogue Run, cross plowing for and harrowing in Barley and grass Seeds. The Women were cross hoeing in the Meadow, but were sent with their hoes & Baskets to break the grass tussucks in the Barley ground in the low parts thereof, which neither the Plows nor harrows could accomplish and to pile the grass. At Frenchs, Plowing for, & sowing, harrowing in Barley & grass Seeds—Women grubbing & filling gullies in No. 3. At the Ferry, besides the Plow wch. was laying off in No. 3 for Corn, the other two came this afternoon to listing after it. The Women were repairing fences & heaping Dung. Caught about 50,000 herrings at a draught this afternoon. Put in slips of the Weeping Willow along the Walks to the gate—the leaves of these were more than an inch long. The Reverd. Mr. Fairfax came here to dinner and stayed all Night.